DALIANIS, J.,
concurring in part and dissenting in part. While I agree with adopting a totality of the circumstances test and restricting the per se rule to the facts of State v. McDermott, 131 N.H. 495, 501 (1989), I respectfully dissent because I believe that the trial court’s finding of voluntariness was apt.
“To be voluntary, a confession must be the product of an essentially free and unconstrained choice.” State v. Reynolds, 124 N.H. 428, 434 (1984) (quotation omitted). “The decision to confess must be freely self-determined.” Id. (quotation omitted). “The defendant’s will to resist must not be overborne, nor can his capacity for self-determination be critically impaired.” Id. (quotations, brackets and citations omitted).
We review the trial court’s determination that a confession is voluntary deferentially; we will not overturn it unless it is contrary to the manifest weight of the evidence, as viewed in the light most favorable to the State. State v. Spencer, 149 N.H. 622, 627 (2003). Viewing the totality of the circumstances in this case in the light most favorable to the State, I believe that the trial court could reasonably have determined that the defendant’s confessions were voluntarily made.
There is no evidence here that the defendant’s will was overborne by police tactics. He was hardly subject to “sinister police procedure.” United States v. Harris, 914 F.2d 927, 933 (7th Cir. 1990). The police interviewed the defendant in a normal room for reasonable lengths of time, gave him breaks, and read him his Miranda rights on numerous occasions. See id.; see also Miranda v. Arizona, 384 U.S. 436 (1966). They did not engage in coercive tactics. See Colorado v. Connelly, 479 U.S. 157, 167 (1986). “At no point did the police threaten violence or serious retaliation if [the defendant] refused to speak.” United States v. Byram, 145 F.3d 405, 408 (1st Cir. 1998).
By negotiating for reduced charges, the defendant showed that his capacity for self-determination was intact, not “critically impaired.” Reynolds, 124 N.H. at 434. Like the defendant in Reynolds, the defendant here initiated negotiations with the police. Id. He sought, and got, a deal. *495The police officer’s honest promise not to charge the defendant and his associate with specific crimes did not transform the defendant’s otherwise voluntary confessions into involuntary confessions. See United States v. Kilgore, 58 F.3d 350, 353 (8th Cir. 1995).
Although I would hold that admitting the confessions was not error at all, I agree with the majority that it was harmless with respect to the two felon in possession charges and the receipt of stolen property charge.